DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                SHARROD CHRISTOPHER DUNSTON,
                          Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-609

                              [June 23, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case Nos. 502012CF005946BXXX, 502012CF007764BAXXX,
502012CF008040AXXX, and 502012CF008688AXXX.

  Dan Ripley of Ripley Whisenhunt, PLLC, Pinellas Park for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.